Citation Nr: 0827844	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-36 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 27, 2001, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted a 100 percent evaluation 
for PTSD, effective June 27, 2001, the date of the receipt of 
the claim for an increased evaluation.  The rating decision 
on appeal also terminated an existing award of a total 
disability evaluation based on individual unemployability 
(TDIU), effective June 27, 2001.

The veteran's current claim for an earlier effective date for 
the grant of the 100 percent evaluation for PTSD closely 
relates to his award of a TDIU.  A November 2000 rating 
decision assigned service connection for PTSD, with a 70 
percent evaluation, effective February 28, 2000.  A February 
2001 rating decision granted a TDIU, also effective February 
28, 2000.  The grant of the TDIU was based solely on the 
veteran's PTSD, evaluated at that time as 70 percent 
disabling.  Thus, regardless of the present Board decision, 
the veteran has already been receiving benefits at the 100 
percent rate since February 28, 2000.  


FINDINGS OF FACT

1.  The veteran's application for an increased evaluation for 
PTSD was received on June 27, 2001.  

2.  The competent medical evidence, overall, shows that as of 
February 28, 2000, the veteran's PTSD resulted in total 
occupational impairment.    




CONCLUSION OF LAW

The criteria for an effective date of February 28, 2000, for 
the grant of a 100 percent evaluation for PTSD have been met. 
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400, 4.130 
(Diagnostic Code 9411) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, a June 2002 VCAA letter referred to the veteran's 
increased evaluation claim, but actually provided notice for 
service connection claims.  Thus, the veteran was not 
provided with any notification concerning his claim for an 
increased evaluation or an earlier effective date.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication and the 
presumption of prejudice has been overcome.  The veteran has 
been represented by a service organization during the appeal.  
A September 2005 statement of the case provided the veteran 
the actual criteria for determining effective dates, giving 
him actual knowledge of what was required for his claim.  
After receipt of the criteria, the veteran testified during a 
June 2008 hearing before the undersigned Veterans Law Judge.  
His testimony demonstrated an awareness of how he could 
substantiate his claim and constituted meaningful 
participation in the adjudication of the claim.  Thus, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and the veteran was provided an 
opportunity to set forth his contentions during the June 2008 
hearing.  A VA examination is not necessary for the earlier 
effective date claim.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  The veteran and his representative 
specifically declined during his hearing to have the record 
held open for him to obtain additional evidence.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

The veteran contends that he is entitled to an earlier 
effective date for the grant of the 100 percent evaluation 
for PTSD because he sought VA treatment for PTSD in 1984, but 
was turned away without treatment.  He asserts that if he had 
been treated in 1984, he would have been diagnosed with PTSD 
at that time.  He testified that he later joined a VA PTSD 
therapy group in July or August 1999, and at the group's 
suggestion he submitted a claim for service connection for 
PTSD in February 2000.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the present case, a final November 2000 rating decision 
granted the veteran service connection for PTSD, effective 
February 28, 2000, the date of receipt of that claim.  A 
February 2001 rating decision granted the veteran a TDIU, 
also effective February 28, 2000.  The February 2001 rating 
decision noted that the grant was based solely on the 
veteran's December 2000 claim, on which he noted that he had 
last worked in 1999 and he was currently incapable of doing 
work.

The veteran submitted a claim for an increased evaluation on 
June 27, 2001.  This claim led to the March 2003 rating 
decision on appeal assigning a 100 percent evaluation for 
PTSD, effective June 27, 2001.  The rating decision noted 
that June 27, 2001 was the date of receipt of the claim.  The 
rating decision also terminated the veteran's TDIU, effective 
June 26, 2001.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date of February 28, 
2000, but not earlier, is warranted for the assignment of a 
100 percent disability rating for PTSD.  

The competent medical evidence shows that as of February 28, 
2000, the veteran's PTSD resulted in total occupational 
impairment, as required for a 100 percent evaluation for 
PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran's VA Form 21-8940, received on December 15, 2000, 
reflected that he had been unemployed since 1999 and asserted 
he was currently unemployable due to PTSD.  A record of a VA 
hospitalization in February and March 2000 relates that the 
veteran was unemployed.  He had an Axis I diagnosis of PTSD, 
and an Axis V GAF score of 30 on admission and 60 on 
discharge.  The veteran's TDIU, reflecting unemployability 
and based solely on his PTSD, was also effective February 28, 
2000.  

However, the preponderance of the evidence is against 
entitlement to an effective date for the 100 percent 
evaluation prior to February 28, 2000, as that is the date of 
service connection.  Similarly, the preponderance of the 
evidence is against entitlement to an effective date earlier 
than February 28, 2000 for service connection.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).

On February 28, 2000, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for PTSD.  This claim led to the November 
2000 rating decision that granted service connection for 
PTSD, effective February 28, 2000.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date for service 
connection earlier than February 28, 2000 is not warranted.  

The veteran submitted his claim more than one year after 
separation from service, and thus the effective date for the 
grant of service connection cannot be the day following 
separation from active service.  38 C.F.R. § 3.400(b)(2).  
The record contains no document prior to the veteran's 
February 28, 2000 claim that constitutes a formal or informal 
claim of service connection for PTSD, so an effective date 
prior to February 28, 2000 is not warranted.  

The Board is aware that a November 1984 VA record shows that 
the veteran applied for unspecified VA hospital treatment.  A 
corresponding December 1984 VA record shows that the 
disposition was the scheduling of a future appointment.  The 
Board is also aware that records show that the veteran 
received VA treatment for PTSD in 1999.  

These records do not, however, constitute evidence of earlier 
claims for service connection for PTSD and thus do not 
warrant an earlier effective date for the grant of service 
connection for PTSD.  The report of an examination or 
hospitalization may constitute an informal claim for an 
increased evaluation, when the report relates to examination 
or treatment of a disability for which service connection has 
previously been established (italics added).  38 C.F.R. § 
3.157(b)(1).  A report of an examination or hospitalization 
may not constitute an informal claim for service connection.  
Id.  

The Board is aware that VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented.  See Verdon v. Brown, 8 Vet. 
App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  However, in Brannon v. West, 12 Vet. App. 32 (1998), 
the Court observed that while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant.

In light of the foregoing, the Board finds that evidence 
supports an effective date of February 28, 2000, but not 
earlier, for the grant of a 100 percent evaluation for PTSD.  

	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of February 28, 2000, but not earlier, is 
warranted for the grant of a 100 percent evaluation for PTSD.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


